{¶ 40} Being unable to concur in the overruling of the assignments of error, I must respectfully dissent. The trial court correctly determined that Lisa Crosby-Edwards had standing to appeal pursuant to R.C. 119.12.
 {¶ 41} R.C. 4717.06(A), in some convoluted language compounded by Ohio Adm. Code 4717-1-16, seems to provide that a licensed funeral director is the actual owner and operator of the funeral home, even though the funeral director may have no equity or financial interest in the operation. However, the statute also recognizes that the actual owner and operator of a funeral home may be a separate entity from the funeral director, and may even be a corporation.
 {¶ 42} A cursory examination of the law reveals that the funeral director is an employee of the funeral home and the funeral home is required to have a licensed funeral director operating in that capacity at all times. The license itself appears to be issued in the name of the actual funeral home, but the board apparently considers the funeral director to be the actual licensee. The funeral home's license is not statutorily designated to be dependent upon the funeral director, but instead the funeral home must employ a licensed funeral director, by contract or otherwise, to act in that capacity in connection with funerals. Thus, the funeral home's license is effective only when a licensed funeral director has been employed to perform the functions of a funeral director. The funeral home's financial business and the ownership interest remains in the person or persons who actually own and operate the funeral home. As indicated in this case, all the business matters are conducted by the actual owner of the funeral home, not the licensed funeral director, whose license does not relate to conducting the business portion of the funeral home. This is especially true with respect to the matter that was the gravamen of the board's determination — the sale and execution of pre-need contracts by the funeral home, essentially a type of insurance.
 {¶ 43} In this case, the "investigation" by the board was prompted by a complaint by another funeral home alleging that Crosby had not paid that funeral home the full amount of its funeral charges from the pre-need funds that the decedent had paid Crosby's funeral home. Thus, the complaint upon which the board relied had nothing to do with the conducting of funerals by the funeral home, but instead was entirely related to a business matter between Crosby and another funeral home. Nevertheless, the board found that neither Crosby nor the funeral home has standing to appeal pursuant to R.C. 119.12. Crosby, on the other hand, contended that she has standing to appeal because she has a pecuniary interest in the funeral home, which was actually the subject of the adjudication, and that that interest was prejudiced by the board's decision to revoke the license. The trial court determined that because "the revocation of the funeral home's license created an immediate and pecuniary result for Crosby, *Page 226 
[she] has standing to appeal the Board's decision," and it remanded the matter to the board for consideration of Crosby's contentions. It also found that the board had denied Crosby's due process rights and that the appeal was not moot.
 {¶ 44} R.C. 119.12 provides that "any party adversely affected by any order of an agency issued pursuant to an adjudication * * * may appeal from the order of the agency to the court of common pleas of the county in which the place of business of the licensee is located or the county in which the licensee is a resident." R.C. 119.01(D) defines "adjudication" as "the determination by the highest or ultimate authority of an agency of the rights, duties, privileges, benefits, or legal relationships of a specified person." R.C. 119.01(F) defines "person" as "a person, firm, corporation, association, or partnership." Presumably, the reference to a "person" as part of the definition of person is intended to mean an individual. R.C. 119.01(G) defines "party" as "the person whose interests are the subject of an adjudication by an agency." Although the word "the" may be used as a definite article, it also may be used in its alternative meaning of "any." Also, in keeping with the rule of construction that words in the singular include the plural, and that words in the plural may include the singular, the use of the word "person" in R.C. 119.12(G) includes persons as well as just a single person.
 {¶ 45} As the trial court found, the board's order adversely affected Crosby's interest as well as those of the funeral home. As the majority points out, words in a statute must be given their plain and ordinary meaning unless otherwise indicated by the contracts. Given the ordinary and customary meaning of the words in R.C. 119.12, there can be no doubt but that Crosby has standing as determined by the trial court. The majority states that standing is limited "toonly those persons whose interests were adjudicated by an agency." (Emphasis sic.) However, those are not the words of the statute. The statute states that "[a]ny party adversely affected by any order of an agency issued pursuant to an adjudication * * * may appeal from the order of the agency to the court of common pleas * * *." In other words, the party must be adversely affected. The right to appeal is not limited to persons whose interests were adjudicated by the agency. There is nothing in either R.C. 4717.14 or R.C. Chapter 119
that limits appeals to a person who is issued a license. Rather, the right of appeal is afforded to every person whose legal rights are adversely affected by an adjudication by the agency.
 {¶ 46} Assuming that Crosby does lack standing, it would necessarily follow that the board had no jurisdiction over her, and its order purporting to affect her ownership and pecuniary interest in the funeral home would be void for lack of jurisdiction by the board. There is nothing in R.C. 119.01(D) that limits the meaning of the word "person" to someone who is issued a license. Rather, *Page 227 
R.C. 119.01(D) defines "adjudication" as being a determination by the highest or ultimate authority of an agency of the rights, duties, privileges, benefits, or legal relationships of a specified person. Crosby is mentioned in the board's adjudication order and the board did determine her rights, essentially finding that she had none, and her interest was the subject of the adjudication even though the board refused to recognize her as having that interest. See R.C. 119.01(G). As stated by the majority, "as the owner of the funeral home, Crosby's proprietary interests are undeniable. It seems somewhat counterintuitive that Crosby would not have standing to appeal from a decision of the board that revoked the funeral home's license, given the adverse effect on her proprietary interest." The majority then states that Crosby's proprietary interests are not those adjudicated by the board. Unfortunately, this is incorrect. The proprietary interests adjudicated involved a contractual arrangement between Crosby and the funeral home and persons who wanted to prepare for their funeral before their death through a pre-need contract for funeral services. R.C. Chapter 4717 permits persons who are not funeral directors to own and operate a funeral home. The caveat is that they must hire a licensed funeral director to perform all the services necessary to be performed, including those required by law, to be performed by a licensed person in connection with a funeral.
 {¶ 47} For the foregoing reasons, I believe that the trial court's decision was correct. Accordingly, I would overrule all four assignments of error of the board. Therefore, the judgment of the Franklin County Court of Common Pleas, from which this appeal is taken, should be affirmed, and this cause should be remanded to the trial court for execution and enforcement of that judgment.